Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Final Office Action is responsive to the communication received 3/24/2022.

Previous Rejections and/or Objections
	Any objections and/or rejections raised in the previous Office Action but not reiterated below are considered to have been withdrawn.

Claim Rejections - 35 USC § 112-1st paragraph (Written Description) - Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 and 34-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 30 and 34-38 depend directly or indirectly from claim 29.  
The specification discloses chemicals, such as a library of vectors, wherein the vectors comprise variegated DNA sequences, each encoding a heavy chain (HC) variable region, which comprises three complementarity determining regions (CDRs) 1-3 and framework regions (FRs) 1-4, arranged from the amino-terminus to the carboxy-terminus in an order of FR1-CDR2-FR2-CDR2-FR3-CDR3-FR4, wherein the HC CDR3 consist of a D region and a J stump, and wherein more than 20% of the HC CDR3 sequence consists of Tyr residues; wherein the D regions are selected from the group consisting of 3-3.2 (SEQ ID NO: 177), 3-22.2 (SEQ ID NO: 88), 6-19.1 (SEQ ID NO: 218), 6-13.1 (SEQ ID NO: 215) and 4-17.2 (SEQ ID NO: 760), wherein the J stumps are selected from the libraries consisting of 5.002 (SEQ ID NO: 984), 5.003 (SEQ ID NO: 985), 5.005 (SEQ ID NO: 985) and 5.006 (SEQ ID NO: 990) which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, claim(s) is(are) directed to encompass a library of vectors, which only correspond in some undefined way to specifically instantly disclosed chemicals.  None of these library of vectors, meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed derivatives, analogs, etc., regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmacentical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood , 107 F.3d at 1572,  41 USPQ2d at 1966.  

Therefore, only the above chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  A search of the prior art fails to identify any examples of a library of vectors, wherein the vectors comprise variegated DNA sequences, each encoding a heavy chain (HC) variable region, which comprises three complementarity determining regions (CDRs) 1-3 and framework regions (FRs) 1-4, arranged from the amino-terminus to the carboxy-terminus in an order of FR1-CDR2-FR2-CDR2-FR3-CDR3-FR4, wherein the HC CDR3 region contains 3-35 amino acid residues, and wherein more than 20% of the HC CDR3 sequence consists of Tyr residues.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)

Discussion and Answer to Argument
Applicant argues FR regions are not highly variable and the variation in HC CDR3 is limited by having more than 20% Try residues (Reply, starting on page 4).
While FR regions are less variable than CDR regions, FR regions are also highly variant between species, between isotypes and in addition comprise mutations relative to germline sequences.  HC CDR1 and HC CDR2 are highly variant and the claimed invention does not provide written description for either of these CDRs.  Finally, the claimed invention only describes 20% or more of the HC CDR3 and provides no written description for the less than 80% of the remaining residues.  The size of the HC CDR3 is also highly variable and can be between 3-35 residues in the claimed invention.  Thus, as explained in the rejection above, the species specifically disclosed are not representative of the genus because the genus is highly variant.

Double Patenting- Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 29-30 and 34-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent Number 10683342.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 29 is drawn to a library of vectors or genetic packages, wherein the vectors or genetic packages comprise variegated DNA sequences, each encoding a heavy chain (HC) variable region, which comprises three complementarity determining regions (CDRs) 1-3 and framework regions (FRs) 1-4, arranged from the amino-terminus to the carboxy-terminus in an order of FR1-CDR2-FR2-CDR2-FR3-CDR3-FR4, wherein the HC CDR3 region contains 3-35 amino acid residues, and wherein more than 20% of the HC CDR3 sequence consists of Tyr residues and claim 1 in U.S. Patent Number 10683342 is drawn to a library of vectors or genetic packages, wherein the vectors or genetic packages comprise variegated DNA sequences, each encoding a heavy chain (HC) variable region, which comprises three complementarity determining regions (CDRs) 1-3 and framework regions (FRs) 1-4, arranged from the amino terminus to the carboxy-terminus in an order of FR1-CDR2-FR2-CDR2-FR3-CDR3-FR4, wherein the HC CDR3 region contains 3-35 amino acid residues, and wherein at least 1, 2, 3, 4, 5, 6, 7, or 8 positions in the HC CDR3s encoded by the variegated DNA sequences are varied among Tyr, Gly, Asp, Ser, Arg, and Leu residues.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10683342.


Claims 29-30 and 34-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent Number 9388510.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 29 is drawn to a library of vectors or genetic packages, wherein the vectors or genetic packages comprise variegated DNA sequences, each encoding a heavy chain (HC) variable region, which comprises three complementarity determining regions (CDRs) 1-3 and framework regions (FRs) 1-4, arranged from the amino-terminus to the carboxy-terminus in an order of FR1-CDR2-FR2-CDR2-FR3-CDR3-FR4, wherein the HC CDR3 region contains 3-35 amino acid residues, and wherein more than 20% of the HC CDR3 sequence consists of Tyr residues and claim 1 in U.S. Patent Number 9388510 is drawn to a library of vectors or genetic packages, comprising variegated DNA sequences each encoding an antibody heavy chain (HC) variable region that comprises a HC CDR1, a HC CDR2, and a HC CDR3, wherein the HC CDR3 regions encoded by the variegated DNA sequences are three amino acids in length and: the first residue of HC CDR3 varies among F, S, Y, D, and R in a 3:1:1:1:1 ratio, respectively; the second residue of HC CDR3 varies among Q, E, R, S, Y, and L in a 3:1:1:1:1:1 ratio, respectively; and the third residue of HC CDR3 varies among H, D, R, S, Y, and L in a 3:1:1:1:1:1 ratio, respectively.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9388510.

Claims 29-30 and 34-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 9873957.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 29 is drawn to a library of vectors or genetic packages, wherein the vectors or genetic packages comprise variegated DNA sequences, each encoding a heavy chain (HC) variable region, which comprises three complementarity determining regions (CDRs) 1-3 and framework regions (FRs) 1-4, arranged from the amino-terminus to the carboxy-terminus in an order of FR1-CDR2-FR2-CDR2-FR3-CDR3-FR4, wherein the HC CDR3 region contains 3-35 amino acid residues, and wherein more than 20% of the HC CDR3 sequence consists of Tyr residues and claim 1 in U.S. Patent Number 9873957 is drawn to a method of diversifying a library, the method comprising (i) obtaining a focused library of DNA plasmids or genetic packages comprising the DNA plasmids, the focused library comprising a plurality of variegated DNA molecules, each of which comprises a DNA sequence that encodes an antibody heavy chain variable domain having both frame work (FW) regions and complementary determining regions (CDR), wherein each antibody heavy chain variable domain comprises antibody heavy chain FW1, antibody heavy chain CDR1, antibody heavy chain FW2, antibody heavy chain CDR2, antibody heavy chain FW3, antibody heavy chain CDR3 and antibody heavy chain FW4 in a DNA molecule arranged in the orientation of FW1-CDR1-FW2-CDR2-FW3-CDR3-FW4, wherein the plurality of the variegated DNA molecules collectively encode a population of HC CDR3 regions that contain CDR3 regions having (a) 3, 4, or 5 amino acids in length, (b) 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 or 35 amino acids in length, or (c) 6 to 20 amino acids in length, inclusive, wherein the HC CDR3 regions in the focused library contain greater than 40% Tyr (Y) or Ser (S) residues, wherein the HC CDR3 of the focused library comprises amino acids from a diversified D region or fragment thereof or an extended JH region, wherein the variegated DNA molecules each comprise a human germline V.sub.H gene as the FW1, FW2 and FW3 regions, and wherein the diversity of the focused library is biased towards the natural diversity of heavy chain CDR3s of found in the human antibody family antibodies, both in sequence and in length; and (ii) mutagenizing the focused library of DNA plasmids or genetic packages to produce a diversified library.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9873957.

Claims 29-30 and 34-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent Number 10718066.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 29 is drawn to a library of vectors or genetic packages, wherein the vectors or genetic packages comprise variegated DNA sequences, each encoding a heavy chain (HC) variable region, which comprises three complementarity determining regions (CDRs) 1-3 and framework regions (FRs) 1-4, arranged from the amino-terminus to the carboxy-terminus in an order of FR1-CDR2-FR2-CDR2-FR3-CDR3-FR4, wherein the HC CDR3 region contains 3-35 amino acid residues, and wherein more than 20% of the HC CDR3 sequence consists of Tyr residues and claim 1 in U.S. Patent Number 10718066 is drawn to a library of vectors or genetic packages, the library comprising a first plurality of variegated DNA molecules, each of which comprises a DNA sequence that encodes an antibody heavy chain variable domain having a heavy chain framework 1 (HC FR1), a heavy chain complementary determining region 1 (HC CDR1), a heavy chain framework 2 (HC FR2), a heavy chain complementary determining region 2 (HC CDR2), a heavy chain framework 3 (HC FR3), a heavy chain complementary determining region 3 (HC CDR3), and a heavy chain framework 4 (HC FR4) in a DNA molecule arranged in an orientation of FR1-CDR1-FW2-CDR2-FR3-CDR3-FR4, wherein the first plurality of the variegated DNA molecules collectively encode a population of HC CDR3 regions that contains CDR3 regions having: (a) 3, 4, or 5 amino acids in length; or (b) 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 or 35 amino acids in length; wherein the HC CDR3 regions in the library contain greater than 40% Tyr (Y) and Ser (S) residues; and wherein the variegated DNA molecules each comprise a human VH germline gene as the HC FR1, HC FR2, and HC FR3 regions. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10718066.

Claims 29-30 and 34-38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-32 of copending Application Number 16897069.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 29 is drawn to a library of vectors or genetic packages, wherein the vectors or genetic packages comprise variegated DNA sequences, each encoding a heavy chain (HC) variable region, which comprises three complementarity determining regions (CDRs) 1-3 and framework regions (FRs) 1-4, arranged from the amino-terminus to the carboxy-terminus in an order of FR1-CDR2-FR2-CDR2-FR3-CDR3-FR4, wherein the HC CDR3 region contains 3-35 amino acid residues, and wherein more than 20% of the HC CDR3 sequence consists of Tyr residues and claim 15 in copending Application Number 16897069 is drawn to a method of diversifying a library, the method comprising mutagenizing a focused library of vectors or genetic packages that display, display and express, or comprise a member of a diverse family of human antibody related peptides, polypeptides and proteins and collectively display, display and express, or comprise at least a portion of the diversity of the antibody family, wherein the vectors or genetic packages comprise variegated DNA sequences that encode a heavy chain (HC) CDR3 selected from the group consisting of: (a) a HC CDR3 that is about 3 or about 4 or about 5 amino acids in length; (b) a HC CDR3 that is about 23, about 24, about 25, about 26, about 27, about 28, about 29, about 30, about 31, about 32, about 33, about 34 or about 35 amino acids in length (e.g., about 23 to about 35 amino acids in length); and c) a HC CDR3 that is from about 6 to about 20 amino acids in length, wherein the HC CDR3 comprises amino acids from a diversified D region or fragment thereof or an extended JH region.
Therefore, the present claims are obvious in view of the claims of the copending Application Number 16897069.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Discussion and Answer to Argument
Applicant requested the double patenting rejection(s) be held in abeyance (Reply, starting on page 6).  Applicants have not provided any specific traversal over the above double patenting rejection(s). Thus, the above double patenting rejection(s) is/are maintained for the reasons of record.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639